DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 8, 10-11, 13-15, 18-20, 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of the record, either singularly or in combination, fails to teach or fairly suggest, in combination with all of the other elements claimed, 
independent claim 1: “modifying the audio track by inserting the accessed audio segment into the identified section or the additional section of the audio track, the inserted audio segment having a higher volume level than the reduced volume level of the audio track in the identified section or the additional section, wherein the reduction in volume level of the audio track is variable and depends on the contents of the audio track, such that audio tracks having different contents are subject to larger or smaller reductions in volume level” (claims 8, 10-11, 13-14, 23-29 depends from claim 1)
independent claim 15: “modify the audio track by inserting the accessed audio segment into the identified section or the additional section of the audio track, the inserted audio segment having a higher volume level than the reduced volume level of the audio track in the identified section or the additional section, wherein the reduction in volume level of the audio track is variable and depends on the contents of the audio track, such that audio tracks having different contents are subject to larger or smaller reductions in volume level.” (claims 18, 30-32 depends from claim 15)
independent claim 19: “modify the audio track by inserting the accessed audio segment into the identified section or the additional section of the audio track, the inserted segment having a higher volume level than the reduced volume level of the audio track in the identified section or the additional section, wherein the reduction in volume level of the audio track is variable and depends on the contents of the audio track, such that audio tracks having different contents are subject to larger or smaller reductions in volume level” (claim 20 depends from claim 19)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484